Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 11/30/2020 for application number 15/356,055. 

Response to Amendments
3.	The Amendment filed 11/30/2020 has been entered. Claim 21 has been amended. Claims 1-3, 5-16, 21-22, and 24-26 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that none of the cited references disclose or make obvious the amended claim 21.
5.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Casale, is applied.

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 21-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cauter et al. (U.S. Patent Application Pub. No. US 20090249359 A1) in view of Zimmerman et al. (U.S. Patent Pub. No. US 10510082 B1) and further in view of Casale et al. (U.S. Patent Pub. No. US 10303347 B1).

Claim 21: Cauter teaches a non-transitory computer-readable medium comprising program code (i.e. the functions may be stored or transmitted as one or more instructions or code on a computer-readable medium; para. [0201]) that is executable by a processor for causing the processor (i.e. processor; para. [0199]) to: 
receive a request from a user device of a user (i.e. FIG. 7, at 634, the user selected to execute a widget runtime on user device #2 604 for the first time associating the widget runtime with the username. Thereby, the widget runtime logs into portal 606, as depicted at 636; para. [0088]) via a network (i.e. network; para. [0061]), the request being for accessing a dashboard user interface (i.e. FIG. 4, a mobile communication device 400 provides a partially constrained graphical user interface (GUI) 402 that may be customized by applying some of these preferences and constraints by the subset of widgets that are displayed in tile format, the amount of content displayed for each widget, or the action options presented; para. [0081]) configured to be displayed on the user device (i.e. the portal 606 pushes the selected widget(s) and their configuration details to the user device #2 604 as depicted at 640. The widget runtime on device #2 604 processes the update, installing and configuring the selected widget(s) as depicted at 642; para. [0088]); 
in response to receiving the request, determine that the user device has a device identifier among a plurality of device identifiers stored in a database (i.e. a widget portal (server) 118 which may maintain a user account 120. User account 120 may include, for example, identifying or storing the selected widget 122, configuration data 124, and user node tracking component 140, among other user account information; para. [0069]), wherein the plurality of device identifiers are for a plurality of user devices of the user (i.e. figs. 1, 3, each device 108, 112 can be maintained with an identical widget configuration 124. Alternatively, an implicit or explicit different usage, depicted as a personal environment usage at 126 for a mobile communication device 128, can be determined based on the type of device 128 and/or the preferences 110; para. [0069]); 
(i.e. The widget 104 can thus operate with user interface (UI) customization, as compared to a different work environment usage, depicted at 130, or different UI constraints, depending on the type of device 132. As yet a further aspect, the user device “A” 108 can incorporate a UI tailoring component 134 that adjusts display or user control implementations peculiar to constraints of the device 108; para. [0069]);
retrieve customization information for each application among the plurality of web-based applications from the database (i.e. The server updates a user account for selected widgets and widget configuration at 204. Simultaneously or upon later usage of a device, a determination is then made as to whether the device is up to date for widgets and configuration at 206. If the device is not up to date with respect to widgets and configuration, a widget and widget configuration are pushed to the device widget runtime at 208; para. [0074]), the customization information for each web-based application being customizable by the user and identifying a respective location on the dashboard user interface to display the web-based application (i.e. A customized widget synchronization methodology 200 can include a user selecting widget configuration preferences at 202. In an aspect, this setting of preferences may include choosing to install a widget, selecting a widget from a catalog or list of available widgets, choosing whether to display the widget, the location on the interface to display the widget, and making initial setup changes, among other preferences; para. [0074]); 
generate the dashboard user interface to include the plurality of web-based applications spatially positioned within the dashboard user interface in accordance with the retrieved customization information (i.e. FIG. 4, a mobile communication device 400 provides a partially constrained graphical user interface (GUI) 402 that may be customized by applying some of these preferences and constraints by the subset of widgets that are displayed in tile format, the amount of content displayed for each widget, or the action options presented; para. [0081]), each web-based application in the plurality of web-based applications including a respective set of secure user information spatially positioned within the web-based application based on the retrieved customization information (i.e. FIG. 4, a mobile communication device 400 provides a partially constrained graphical user interface (GUI) 402 that may be customized by applying some of these preferences and constraints by the subset of widgets that are displayed in tile format, the amount of content displayed for each widget, or the action options presented; para. [0081]) and a respective type of the respective set of secure user information (i.e. the stock widget 404 may be customized to report other stocks. In an aspect, a widget may be hidden until triggered by an event, such as the auction watch widget 314 (FIG. 3) approaches a deadline for bidding; para. [0083]); and 
transmit the dashboard user interface (i.e. The server updates a user account for selected widgets and widget configuration at 204. Simultaneously or upon later usage of a device, a determination is then made as to whether the device is up to date for widgets and configuration at 206. If the device is not up to date with respect to widgets and configuration, a widget and widget configuration are pushed to the device widget runtime at 208; para. [0074]) for display on the user device (i.e. FIG. 4, a mobile communication device 400 provides a partially constrained graphical user interface (GUI) 402 that may be customized by applying some of these preferences and constraints by the subset of widgets that are displayed in tile format, the amount of content displayed for each widget, or the action options presented; para. [0081]).
Cauter does not explicitly teach the applications including at least one banking application; identifying a position within the application at which to display a corresponding set of user information that is accessible via the application; each application in the plurality of applications including the corresponding set of user information spatially positioned within the application at the position specified in the retrieved customization information.
However, Zimmerman teaches the plurality of web-based applications including at least one banking application (i.e. fig. 4B, a plurality of financial institutions can be linked to Max; col. 15, lines 50-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Cauter to include the feature of Zimmerman. One would have been motivated to make this modification because it provides a more flexible way of dealing with multiple financial management accounts.
Cauter and Zimmerman do not explicitly teach identifying a position within the application at which to display a corresponding set of user information that is accessible via the application; each 
However, Casale teaches retrieve customization information for each application among the plurality of web-based applications (i.e. FIG. 4 illustrates the components 400 of a huddle board summary, according to an exemplary embodiment. Components 400 of a huddle board summary may include standard sub-applications 402 and custom sub-applications 404; col. 10, lines 50-55) from the database (i.e. a module manager recording the user's preferences in an internal database; and the huddle management system displaying an updated huddle board summary; col. 6, lines 1-17), the customization information for each web-based application being customizable by the user and identifying both a respective location on the dashboard user interface to display the web-based application (i.e. fig. 5, authorized users may access, by means of a computing device, the huddle board summary interface to change a sub-application position within the huddle board summary space to optimize presentation of content to users; col. 11, lines 33-54) and a position within the web-based application at which to display a corresponding set of secure user information that is accessible via the web-based application (i.e. fig. 5, the user may access an options menu to create a sub-application (e.g. spreadsheet, images, fill-able calendar), which may be completely customizable; for example, the user may choose the type of sub-application, data included, title, and layout, among others; col. 11, lines 33-54); generate the dashboard user interface to include the plurality of web-based applications spatially positioned within the dashboard user interface in accordance with the retrieved customization information, each web-based application in the plurality of web-based applications including the corresponding set of secure user information spatially positioned within the web-based application at the position specified in the retrieved customization information (i.e. figs. 5, 8, the user may employ a computing device to edit 826 the title, content, size, format, among others, of the selected sub-application. Subsequently, a module manager may record 828 the user's preferences in an internal database. Then, huddle management system may display an updated 830 huddle board summary; col. 16, lines 25-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Cauter and Zimmerman to include the feature allows users to create their own applications and optimize the presentation of content within a dashboard environment.

Claim 22: Cauter, Zimmerman, and Casale teach the non-transitory computer-readable medium of claim 21. Cauter further teaches wherein the user device comprises a laptop computer, a desktop computer, a mobile phone, or a wearable device (i.e. terminal can also be called a system, device, subscriber unit, subscriber station, mobile station, mobile, mobile device; para. [0059]).

Claim 24: Cauter, Zimmerman, and Casale teach the non-transitory computer-readable medium of claim 22. Cauter does not explicitly teach authenticate with a plurality of different systems corresponding to the plurality of web-based applications; and for each web-based application among the plurality of web-based applications, obtain the respective set of secure user information corresponding to the web-based application from a respective system among the plurality of different systems.
However, Zimmerman further teaches authenticate with a plurality of different systems corresponding to the plurality of web-based applications; and for each web-application among the plurality of web-applications, obtain the respective set of secure user information corresponding to the web-based application from a respective system among the plurality of different systems (i.e. figs. 4B, 4C, login name and password for the plurality of financial institutions and the financial information is displayed on the user interface; col. 15, lines 50-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Cauter and Casale to include the feature of Zimmerman. One would have been motivated to make this modification because it provides a more flexible way of dealing with multiple financial management accounts.

Claim 25: Cauter, Zimmerman, and Casale teach the non-transitory computer-readable medium of claim 22. Cauter further teaches comprising program code that is executable by the processor for causing the processor to authenticate the user device to access the dashboard user interface based on the device identifier of the user device (i.e. The widget portal 606 responds by performing account checks as depicted at 638, which in this instance determines that this is the first time that the particular device #2 604 has been used and that the user account reflects selected widgets and their configuration details not reported to be installed on device #2 604. The portal 606 pushes the selected widget(s) and their configuration details to the user device #2 604 as depicted at 640; para. [0088]).

Claim 26: Cauter, Zimmerman, and Casale teach the non-transitory computer-readable medium of claim 22. Cauter further teaches further comprising program code that is executable by the processor for causing the processor to, prior to receiving the request: 
receive, from the user via the network, another request to customize the dashboard user interface (i.e. fig. 3, This high degree of available user interaction capabilities is also provided by a relatively large display allowing many widgets to be displayed along with a widget configuration window 306; para. [0077]); and 
in response to receiving the other request: 
generate a user interface for display to the user, the user interface being different from the dashboard user interface and including (i.e.  FIG. 3, an illustrative graphical user interface 300 is depicted with a high degree of available user interaction capabilities, such as a pointing device, depicted as a cursor 302, a keyboard, depicted for interacting with a popup menu 304. This high degree of available user interaction capabilities is also provided by a relatively large display allowing many widgets to be displayed along with a widget configuration window 306; para. [0077]): 
a plurality of icons corresponding to a group of web-based applications capable of being included in the dashboard user interface, each icon in the plurality of icons including text describing a respective functionality of a respective web-based application in the group of web-based applications (i.e. fig. 3, A selected widget list window 360 shows a list of widgets prioritized in an order, each with an edit button 362 and a hide radio button 364; para. [0079]); and 
a plurality of selectable buttons for selecting which web-based applications in the group of web-based applications are to be included in the dashboard user Page 10 of 14U.S. Appl. No. 15/356,055interface, wherein at least two selectable buttons in the plurality of selectable buttons are capable of being selected concurrently in the user (i.e. fig. 3, A selected widget list window 360 shows a list of widgets prioritized in an order, each with an edit button 362 and a hide radio button 364; para. [0079]); 
receive, from the user through the user interface, a selection of the plurality of web-based applications from among the group of web-based applications for inclusion in the dashboard user interface (i.e. fig. 3, a current location radio button 365 for each widget in the widget list window 360 may specify whether the widget can be localized or be in a standard mode; para. [0079]); and 
generate the customization information based on the selection of the plurality of web-based applications (i.e. fig. 3, Although some or all customizable widget configuration details can be implemented on a smaller display or via a more limited user input device, the widget configuration window 306 can set preferences for other user devices, as depicted by a default/global window tab 330; para. [0078]).

Allowable Subject Matter
Claims 1-3 and 5-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Berkland et al. (Pub. No. US 20120212501 A1), the content elements for widgets may be HTML elements, such that the style rules define the visual layout of HTML elements, including a color of each element, location of each element with respect to other elements, or other visual styling definitions..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173